DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 11, and 21 are amended.  Claims 8, 19, and 29 are canceled.  Claims 1-7, 9-18, 20-28, and 30 are pending and are considered in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of copending Application No. 17481104 (SYSTEMS AND METHODS FOR DOMESTIC AND/OR CROSS BORDER BLOCKCHAIN TRANSACTION SOLUTIONS INVOLVING CENTRAL BANK DIGITAL CURRENCY).  Although the claims at issue are not identical, they are patentably distinct from each other because the scope of claim 1 of the present application is broader than and fully encompasses the species claimed in claim 1 of the copending Application No. 17481104, in which they have common limitations and the same inventive entity.  The narrower claim(s) in the copending application anticipate the broader claim(s) of the present application because a species always anticipates a genus.  In particular, claim 1 of the copending application is narrower by further including the limitation of “wherein the consortium blockchain is configured to process transactions involving a first type of CBDC by executing one or more of a first smart contract and a first set of smart contracts and the consortium blockchain is configured to process transactions involving a second type of CBDC by executing one or more of second smart contract and a second set of smart contracts.”  
Therefore, this is a provisional nonstatutory double patenting-anticipatory rejection.

Response to Arguments
101 Rejection
Examiner finds Applicant’s 101 argument unpersuasive.  Examiner still finds “a commercial bank” and ”a central bank” are broad enough in scope to read on human beings and would be rejected under 101.  One example to overcome this rejection is to amend the language to be “a commercial bank computer” and “a central bank computer.”

With respect to the practical application, the claim does recite additional elements but the elements do not integrate the judicial exception into a practical application.  The independent clam still recites method steps that one would regularly find in a conventional commercial interaction between different currencies or “fundamental economic principles or practice.”  The disclosure does not provide further information as to what additional or different computational means are required to enable exchanges between different currencies to happen.  Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)).  Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

103 Rejection
	Applicant incorporates the previously indicated allowable subject matter of claim 8 into claim 1.  As such, claim 1 now stands in condition of containing allowable subject matter.  However, claim 1 still needs to resolve both 112 and 101 rejections.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 22 also each recites “each central bank maintaining one or more of a general digital wallet corresponding to a group of commercial banks”; “a plurality of commercial banks…..”; and “wherein a commercial bank may relay….”.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 is directed towards a system and recites “a plurality of commercial banks” and “each central bank”.  Each term is broad enough in scope to be directed towards a human being or collection of human beings.  As this matter is excluded from the scope of patentable subject matter claims 1-7 and 9-10 are rejected as being directed towards subject matter ineligible under section 101.

Claims 1-7, 9-18, 20-28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 11 is directed to a method; and claim 21 is directed to a non-transitory computer readable medium. Thus, independent claims 1, 11, and 21 are directed to a statutory category of invention.  
However, claims 1, 11, and 21 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “providing a consortium blockchain, the consortium blockchain configured to process transactions involving one or more central bank digital currencies (CBDCs); maintaining, by each of a plurality of commercial banks, a private digital wallet; wherein the commercial banks and the central banks are configured to transact with one another by transferring CDBC between their respective digital wallets via the consortium blockchain.” 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “fundamental economic principles or practices” and “commercial interactions.”  That is, the drafted process is comparable to a handling commercial interaction, i.e. providing a consortium blockchain, the consortium blockchain configured to process transactions involving one or more central bank digital currencies (CBDCs); maintaining, by each of a plurality of commercial banks, a private digital wallet; wherein the commercial banks and the central banks are configured to transact with one another by transferring CDBC between their respective digital wallets via the consortium blockchain, etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – “fundamental economic principles or practices” and “Commercial or legal interaction” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, claim 1 is also broad enough to encompass “concepts that can perform in the human mind”.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional step recites “hosting, by each of a plurality of commercial banks, one or more nodes of the consortium blockchain; wherein the consortium blockchain is configured to process transaction involving a first/second type of CBDC by executing one or more of a first/second smart contract; etc.” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	 	The recited elements, i.e. “a consortium blockchain; and commercial/central banks” of claim 1; the “non-transitory computer readable medium… instructions… executed by one or more processors” of claim 21 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2 is also directed to abstract idea of “receiving a transaction request from a customer of a commercial bank and issuing a command to the consortium blockchain….”; claim 3 “processing in batches comprises pooling multiple transaction requests…..” claim 5 monitoring transactions by the appropriate smart contract; claim 6 restricting the visibility of the transactions from the commercial/central banks between jurisdictions;  and claim 9 including a transaction request from a non-participating partner bank; therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions. 
Claim 4 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing how smart contracts being different between jurisdictions and by restricting the visibility of the transactions from the commercial/central banks between jurisdictions; and claim 7 defining what a cross-border transaction would entail.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0074].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

Examiner’s comment on Allowable Subject Matter
Claims 1, 11, and 21 each contains the allowable subject matter of “wherein a commercial bank may relay a transaction request from a non-participating partner bank ("NPB") for execution on one or more of the consortium blockchains; wherein an NPB may be located in the same jurisdiction as the commercial bank, or located outside the jurisdiction as the commercial bank; and further wherein the NPB transmits such requests to the commercial bank using one or more of an account, a digital wallet, and an API.”  The closest prior art of records are: 1) Wasserman (US20180268382); 2) Cadet (US20210233170).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           9/8/2022


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685